Citation Nr: 1235717	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a Substantive Appeal (VA Form 9 or equivalent statement) was timely filed in response to a June 2007 rating decision denying service connection for sarcoidosis and associated complications such as difficulty breathing, chest congestion, migraine headaches, diplopia with light sensitivity, hypertension, left eye injury, viral syndrome, including sinusitis and allergic conjunctivitis, residuals of circumcision surgery, depressive disorder, and bilateral knee injury, and denied higher initial ratings for service-connected lumbosacral strain (claimed as mechanical low back pain/strain), and cervical strain (claimed as neck/thoracic spine injury).

2.  Entitlement to service connection for renal failure.

3.  Entitlement to an increased rating for the service-connected lumbosacral strain, currently rated as 40-percent disabling.

4.  Entitlement to an increased rating for the service-connected cervical strain, currently rated as 30-percent disabling.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1992 to January 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) concluding the Veteran had not filed a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of the RO's June 2007 decision that, in part, had denied entitlement to service connection for sarcoidosis and associated complications such as difficulty breathing, chest congestion, migraine headaches, diplopia with light sensitivity, hypertension, left eye injury, viral syndrome, including sinusitis and allergic conjunctivitis, residuals of circumcision surgery, depressive disorder, and bilateral knee injury, and denied higher initial ratings for service-connected lumbosacral and cervical strains (so a total of 9 claims).  Two other service-connection claims also were denied in that rating decision, for impotence and gynecomastia, status post surgery (claimed as mastectomy), include residual keloids on the right side and left chest area.  However, the Veteran did not initiate an appeal of these other claims and, in any event, they were ultimately granted.

The RO also denied the claim for service connection for renal failure in a September 2009 rating decision.  The Veteran continued to appeal the denial and, to this end, filed a timely Substantive Appeal (VA Form 9) in March 2011.

In addition, a January 2010 rating decision granted a higher 40 percent rating for his lumbosacral strain and a higher 30 percent rating for his cervical strain, with both increases retroactively effective from October 6, 2009, the date of receipt of his claims for higher ratings for these disabilities.  He continued to appeal for even higher ratings for these disabilities and, to this end, also filed a timely Substantive Appeal in March 2011 to complete the steps necessary to perfect his appeal of these claims to the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for these disabilities unless he expressly indicates otherwise).  

The claims for service connection for renal failure and for even higher ratings for the lumbosacral and cervical strains are being  REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  A June 2007 RO rating decision, in part, denied 9 claims.  The RO sent the Veteran notice of that decision on June 22, 2007, and apprised him of his appellate rights on an enclosed VA Form 4107.

2.  In response, he filed a timely notice of disagreement (NOD) regarding the denial of these 9 claims, and the RO resultantly sent him a statement of the case (SOC) concerning these 9 claims on July 2, 2008.

3.  He filed a Substantive Appeal (VA Form 9) regarding these claims, which he dated January 27, 2009, and it was date-stamped as received at the RO on January 28, 2009, so the following day.  So the date of receipt of that substantive appeal at that RO was more than 60 days after the issuance of the SOC (i.e., not by September 2, 2008) and more than one year after the notification of the June 22, 2007 rating decision (i.e., not by June 22, 2008).  Indeed, the Veteran acknowledged during his recent August 2012 hearing before the Board that he did not submit a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect a timely appeal of these claims to the Board, but he cited extenuating or mitigating circumstances as reason or justification.

4.  And he has indeed shown good cause for his failure to file a timely substantive appeal in his challenge to that June 2007 rating decision, in that his 
life-threatening illnesses at the time created extraordinary circumstances that directly resulted in his failure to timely file.


CONCLUSION OF LAW

With application of the doctrine of equitable tolling, the Veteran submitted a timely Substantive Appeal in response to the RO's June 2007 denial of entitlement to service connection for sarcoidosis and associated complications such as difficulty breathing, chest congestion, migraine headaches, diplopia with light sensitivity, hypertension, left eye injury, viral syndrome, including sinusitis and allergic conjunctivitis, residuals of circumcision surgery, depressive disorder, and bilateral knee injury, and regarding the denial of higher initial ratings for his service-connected lumbosacral and cervical strains.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 20.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's obligations to notify and assist Veterans with claims for VA benefits, upon receipt of a complete or substantially complete application.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, though, since the Board is finding the Veteran timely appealed the several claims at issue - or, more specifically, that there were extenuating circumstances that precluded him from filing a timely appeal - and then remanding his claims for further development, rather than immediately adjudicating them, there is no need at this juncture to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA.  This is better determined once the additional development and consideration of the claims is completed on remand.

II.  Timeliness of Substantive Appeal

As he admitted during his recent August 2012 hearing before the Board, the Veteran is not contending that he filed a timely substantive appeal, which, in this instance, needed to have been received within 60 days of the mailing of the SOC.  But he offers explanation, essentially maintaining that the time limit for filing that substantive appeal should be equitably tolled because things were "messed up" at the time in his life, a lot of "stressful stuff" going on, referring primarily to his poor medical health, which effectively precluded him from timely filing.

An appeal to the Board consists of a timely filed notice of disagreement NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.


A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ, which, here, is the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  And once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

But in another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U. S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 or equivalent [Substantive Appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.


Other cases similarly have held that a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to 
his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Turning back now to the procedural history of this particular case.  A June 2007 RO rating decision, in part, denied 9 claims.  And the RO provided the Veteran notice of that decision that same month, on June 22, 2007, along with notice of his appellate rights on an enclosed VA Form 4107.  In response, he filed a timely NOD to initiate an appeal of these 9 claims.  And upon receiving his NOD, the RO sent him an SOC concerning these claims on July 2, 2008.  He then filed a substantive appeal (VA Form 9), appealing all 9 claims listed on that SOC, which he dated January 27, 2009.  The date of receipt of his substantive appeal was the following day, so on January 28, 2009.  "Date of receipt" means the date on which a claim, information or evidence was received by VA - except as to specific provisions not shown to be applicable for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration, i.e., at SSA (§§ 3.153, 3.201), or Department of Defense (DoD) as to initial claims filed at or prior to separation.  See 38 C.F.R. § 3.1(r).


So, to reiterate, the Veteran was required to submit his Substantive Appeal to the RO within the later of either 60 days after the issuance of that SOC (meaning by September 2, 2008) or within one year after receiving the notification of the June 22, 2007 rating decision (meaning by June 22, 2008).  Hence, considering the later of the two, the deadline for perfecting his appeal was September 2, 2008.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  He clearly did not meet this filing deadline, however; instead, his substantive appeal was not actually received at the RO until January 28, 2009, so 149 days late.  He readily acknowledges as much according to his subsequent statements and hearing testimony before the Board.  Therefore, resolution of this matter ultimately turns on whether any delay in receipt of his Substantive Appeal by the RO should be subject to equitable tolling.  For there would be no reason to consider this doctrine of equitable tolling without acknowledgment that the Substantive Appeal was not timely filed inasmuch as equitable tolling is a means of excusing the filing delay on account of extenuating or mitigating circumstances, justified by a showing of good cause explaining why the appeal was not timely filed.

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however:  (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  

The pertinent period requiring consideration is the time period he had to file a timely Substantive Appeal, i.e., July 2, 2008, to September 2, 2008.  Review of his VA treatment records during this period indicates that renal dialysis was started on September 7, 2007, so the year prior.  But he developed an infection in May 2008 and resultantly was hospitalized in June 2008 due to methicillin-resistant staphylococcus aureus (MRSA) infection complicated by a mitral valve condition.  

He was discharged on July 1, 2008, so just the day prior to the mailing of the SOC, and he later underwent outpatient antibiotic therapy.  His other medical conditions of note at the time included sarcoidosis, end-stage renal disease, acute renal failure, and hypertension.  On September 3, 2008, so the day after expiration of the time he had for filing a timely substantive appeal, he was approved for a kidney transplant.  Subsequent treatment notes, however, indicate his conditions continued to get worse, not better.

It therefore is apparent he suffered from serious acute and chronic life-threatening illnesses right around the deadline for filing a timely substantive appeal, including the need for transplantation of a vital organ, a kidney.  Using the McCreary standard for the application of equitable tolling, the Board therefore finds that his failure to timely file his Substantive Appeal was due to extraordinary circumstances beyond his control, namely, his progressively declining health, that the untimely filing was a direct result of these extraordinary circumstances, and that he exercised due diligence in preserving his appellate rights in later filing a Substantive Appeal in January 2009 despite his declining health.  Therefore, the all the elements of the McCreary test have been met.  The Board accordingly deems his Substantive Appeal timely filed.


ORDER

The Board having determined the Veteran perfected a timely appeal of the RO's June 2007 rating decision denying entitlement to service connection for sarcoidosis and associated complications such as difficulty breathing, chest congestion, migraine headaches, diplopia with light sensitivity, hypertension, left eye injury, viral syndrome, including sinusitis and allergic conjunctivitis, residuals of circumcision surgery, depressive disorder, and bilateral knee injury, and denying higher initial ratings for the service-connected lumbosacral and cervical strains, these claims are reinstated.  So to this extent, and this extent only, this appeal is granted.


REMAND

In his additional Substantive Appeal received in March 2011 regarding the increased rating claims for his lumbar and cervical spine disabilities, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  In his Substantive Appeal received in June 2011 regarding his renal failure claim, he requested a hearing at the RO before a Veterans Law Judge of the Board (so, instead, a Travel Board Hearing).  On remand, then, he will be afforded his choice of hearing.  He is entitled to these requested hearings before the Board, before deciding his appeals.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.704, 20.705.  See also 38 C.F.R. § 20.904(a)(3) (stating that an appellate decision may be vacated "when there was a prejudicial failure to afford the appellant a personal hearing"); see, too, Friedsam v. Nicholson, 19 Vet. App. 555 (2006).

Accordingly, the claims are REMANDED for the following action: 

1.  At his election, schedule either a videoconference hearing or Travel Board Hearing regarding the Veteran's claimed entitlement to service connection for renal failure and higher ratings for his lumbosacral and cervical strains.  Notify him and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have a hearing, or fails to report for it on the date scheduled, also document this in the claims file.

2.  Also recognize that his claims for service connection for sarcoidosis and associated complications such as difficulty breathing, chest congestion, migraines, diplopia with light sensitivity, hypertension, left eye injury, viral syndrome, including sinusitis and allergic conjunctivitis, residuals of circumcision surgery, depressive disorder, and bilateral knee injury are now again at issue inasmuch as the Board has determined there were mitigating circumstances that prevented him from filing a timely substantive appeal concerning these other claims, so as to in turn deem the substantive appeal he later submitted in January 2009 timely filed.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


